Exhibit 10.2

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement’) is
entered into as of May 29, 2009 by and among (a) SILICON VALLEY BANK, a
California corporation with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”), and (b) ENERNOC, INC., a Delaware corporation
(“EnerNOC”), and ENERNOC SECURITIES CORPORATION, a Massachusetts corporation
(“EnerNOC Securities”) (hereinafter, EnerNOC and EnerNOC Securities are jointly
and severally, individually and collectively, referred to as “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 5, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 5, 2008 between Borrower and Bank (collectively, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement. The Loan
Agreement, together with any other loan documents entered into by Borrower
pursuant to which collateral security has been or will be granted to Bank, are
referred to herein as the “Security Documents”; the Security Documents, together
with all other documents evidencing or securing the Obligations are referred to
herein as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

Modifications to Loan Agreement.

 

A. The Loan Agreement is hereby amended by deleting Section 2.5(c) thereof in
its entirety and substituting the following text therefor:

 

“(c)         Letter of Credit Fee.  Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, including, without limitation, a
Letter of Credit Fee of one and one-quarter of one percent (1.25%) per annum of
the face amount of each Letter of Credit issued (other than the Letter of Credit
# SVBSF005826 issued by Bank in May, 2009, with respect to which a Letter of
Credit Fee of one and three-quarters of one percent (1.75%) per annum of the
face amount of such Letter of Credit shall apply), upon the issuance, each
anniversary of the issuance, and the renewal of each Letter of Credit by Bank;”

 

B. The Loan Agreement is hereby amended by deleting Section 6.7(a) thereof in
its entirety and substituting the following text therefor:

 

“(a)         Quick Ratio. A Quick Ratio of at least (i) 1.85 to 1.0 for each
month ending after the Effective Date through and including the month ending
April 30, 2009, (ii) 1.40 to 1.0 for the month ending May 31, 2009, and (iii) 
1.85 to 1.0 for the month ending June 30, 2009 and each month thereafter.”

 

C.  The Loan Agreement is hereby amended by adding a new Section 6.7(c) thereto
reading as follows:

 

“(c) At some point during the period commencing on May 31, 2009 and ending on
June 10, 2009, Borrower shall have unrestricted cash and/or Cash Equivalents on
deposit at Bank of at least $30,000,000.”

 

D.  The Loan Agreement is hereby amended by deleting the definition of “Quick
Assets” in Section 13.1thereof in its entirety and substituting the following
text therefor:

 

--------------------------------------------------------------------------------


 

““Quick Assets” is, on any date, the sum of (i) Borrower’s unrestricted cash,
plus (ii) Borrower’s net accounts receivable, plus (iii) unbilled amounts on
Borrower’s balance sheet that are contractually owing to Borrower from PJM and
that are payable within the next twelve (12) months in an amount not to exceed
the lesser of (A) Thirty Five Million Dollars ($35,000,000.00) and (B) sixty
percent (60%) of Borrower’s unrestricted cash plus net accounts receivable, 
plus (iv) marketable securities that are immediately available for sale (but
specifically excluding any auction rate securities other than an amount equal to
fifty percent (50.0%) of the value of the Permitted Auction Rate Securities up
to One Million Four Hundred Fifty Thousand Dollars ($1,450,000.00)), determined
according to GAAP.”

 

E. The Loan Agreement is hereby amended by deleting Exhibit B thereto in its
entirety and substituting the Exhibit B in the form attached hereto as Schedule
1 therefor.

 

4.             FEES.  Borrower shall pay to Bank an amendment fee equal to
Twenty Thousand Dollars ($20,000.00) (the “Amendment Fee”), which shall be due
on the date hereof and shall be deemed fully earned as of the date hereof;
provided, however, that in the event that Borrower terminates the Letter of
Credit # SVBSF005826 issued by Bank in May, 2009 and replaces such Letter of
Credit with another Letter of Credit (the “Replacement Letter of Credit”) on or
prior to June 30, 2009, Bank will credit the Amendment Fee against the Letter of
Credit Fee payable upon the issuance of the Replacement  Letter of Credit.  In
addition, Borrower shall also reimburse Bank for all reasonable legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

 

5.             RATIFICATION OF PERFECTION CERTIFICATES. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in certain Perfection Certificate dated as of August 5, 2008   and
acknowledges, confirms and agrees the disclosures and information provided to
Bank in the Perfection Certificate has not changed, as of the date hereof.

 

6.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

7.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

8.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

9.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

--------------------------------------------------------------------------------


 

10.           JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth  of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth  of
Massachusetts, then venue shall lie in Santa Clara County, California. 
NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE
BORROWER OR ITS PROPERTY.

 

11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date above written.

 

 

 

BORROWER:

 

 

 

ENERNOC, INC.

 

 

 

By:

/s/ Neal C. Isaacson

 

Name:

Neal C. Isaacson

 

Title:

CFO

 

 

 

 

 

ENERNOC SECURITIES CORPORATION

 

 

 

By:

/s/ Neal C. Isaacson

 

Name:

Neal C. Isaacson

 

Title:

CFO

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Dave Rodriguez

 

Name:

Dave Rodriguez

 

Title:

SVP

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

ENERNOC, INC. and ENERNOC SECURITIES CORPORATION

 

 

The undersigned authorized officer of ENERNOC, INC. and ENERNOC SECURITIES
CORPORATION (individually and collectively, jointly and severally, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in
complete compliance for the period ending                            with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly Financial Statements on Form 10-Q

 

Quarterly within 45 days

 

Yes   No

Monthly Compliance Certificate

 

Monthly within 45 days

 

Yes   No

Annual financial statements (CPA Audited) on 10-K together with an unqualified
audited opinion

 

FYE within 90 days

 

Yes   No

8-K, 10-Q and 10-K filings

 

Within 5 days after SEC filing

 

Yes   No

A/R and A/P agings and statement of account balances

 

As requested by Bank

 

Yes   No

Board projections

 

60 days after FYE

 

Yes   No

 

 

 

 

 

Contracts entered into during month by Borrower restricting grant of security
interest to Bank pursuant to Section 5.2 of the Agreement:

 

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Quick Ratio (monthly)

 

1.85 : 1.0 (1.40 : 1.0 at 5/31/09)

 

: 1.0

 

Yes  No

Tangible Net Worth (quarterly)

 

$

              *

 

$

 

Yes   No

 

--------------------------------------------------------------------------------

*As set forth in Section 6.7(b) of the Loan and Security Agreement.

 

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

ENERNOC, INC.

BANK USE ONLY

ENERNOC SECURITIES CORPORATION

 

 

Received by:

 

By:

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

Verified:

 

 

AUTHORIZED SIGNER

 

Date:

 

 

Compliance Status:         Yes     No

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

 

Dated:

 

 

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.                                         Quick Ratio (Section 6.7(a))

 

Required:                                             1.85 : 1.00 (1.40 : 1.0 at
5/31/09)

 

Actual:                          : 1.00

 

A.

Aggregate value of the unrestricted cash of Borrower

 

$

 

 

 

 

B.

Aggregate value of the net accounts receivable of Borrower plus unbilled amounts
on Borrower’s balance sheet that are contractually owing to Borrower from PJM
and that are payable within the next twelve (12) months in an amount not to
exceed the lesser of (i) Thirty Five Million Dollars ($35,000,000.00) and
(ii) sixty percent (60%) of Borrower’s unrestricted cash plus net accounts
receivable.

 

$

 

 

 

 

C.

Marketable securities that are immediately available for sale (but specifically
excluding any auction rate securities other than an amount equal to fifty
percent (50.0%) of the value of the Permitted Auction Rate Securities up to One
Million Four Hundred Fifty Thousand Dollars ($1,450,000.00))

 

$

 

 

 

 

D.

Quick Assets (the sum of lines A, B and C)

 

$

 

 

 

 

E.

Aggregate value of obligations and liabilities of Borrower to Bank, including
Letters of Credit

 

$

 

 

 

 

F.

Quick Ratio (line D divided by line E)

 

 

 

Is line F equal to or greater than 1.85 : 1.00 (1.40 : 1.0 at 5/31/09)?

 

o  No, not in
compliance                                                                                     o  Yes,
in compliance

 

II.                                     TANGIBLE NET WORTH (Section 6.7(b))

 

Required:                                            
$                                   (see Section 6.7(b))

 

Actual:                                                         $

 

Is Tangible Net Worth at least $                                     (see
Section 6.7(b))?

 

o  No, not in
compliance                                                                                     o  Yes,
in compliance

 

--------------------------------------------------------------------------------